Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3,10,14,18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertini et al. (US 20160356522) in view of WO document (WO 98/53151).
Bertini et al. discloses a manhole cover (see Figs. 13-15), comprising:
a base (see Figs. 6, 9, and in particular Figs. 13-15) comprising a grate portion (254G of Fig. 13 and 570 or 565), the grate portion defining at least one opening extending therethrough; and
a lip (the vertical portion of 250G depicted in Figure 13 above 254G and 570 or 565) extending axially from the grate portion along an outer circumference thereof, the grate portion (254G of Fig. 13 and 570 or 565),  and the lip defining a recess therein; and

a body including a top surface and a bottom surface; at least one aperture extending through the body, the top surface, and the bottom surface, the at least one aperture configured to receive at least one fastener (572), the at least one aperture configured to align with the at least one opening; wherein the cover portion is configured to fit within the recess (see para 0126-0131).
Bertini et al. discloses the invention substantially as claimed.  However, Bertini et al. is silent about the cover portion comprising a composite material.  
WO document ‘151 teaches a cover portion comprising a composite material (30).  It would have been considered obvious to one of ordinary skill in the art to modify Bertini et al. to have the cover portion comprise a composite material as taught by WO document ‘151 since such a modification reduces the weight of the cover (see page 4 of WO document).
Re claim 3, wherein the at least one fastener couples the composite portion to the grate portion (see para 0126-0131).
Re claims 10, 18,see discussion above.
Re claim 14, see claim 3 above.

Claims 2,5-8, 11-13,15-17,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertini et al. in view WO document ‘151 as applied to claims 1, 10, 18 above, and further in view of Nunnery (US 20190368154).
Bertini et al. (as modified above) discloses the invention substantially as claimed.  However, Bertini et al. (as modified above) is silent about the composite material 
Re claim 5, the limitation of “permits wireless signals to pass therethrough” is met since the plastic and fiberglass material enables such feature (see instant application para 0027).
Re claim 6, the composite material comprises a reinforced plastic (see para 0035).
Re claims 7,8,  it would have been considered obvious to one of ordinary skill in the art to further modify Bettini et al. (as modified above) to have the composite material comprises a carbon fiber reinforced polymer or aramid fiber reinforced polymer since carbon and aramid are conventional fibers used in reinforced plastics to provide desired strength, weather resistance and the like.
Re claims 11,12, see discussion above with respect to claims 2,5.
Re claim 13, the signals pass through the grate portion to reach the composite (since both 570 and 565 of Bertini et al. have openings).
Re claims 15-17, see claims 6-8 above.
Re claims 19,20, see claims 2, 5 above.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertini et al. in view WO document ‘151 as applied to claim 3 above, and further in view of Shumlansky et al. (US 20020176743).
Bertini et al. (as modified above) discloses the invention substantially as claimed.  However, Bertini et al. (as modified above) is silent about the composite portion is coupled to the grate portion with an adhesive.
Shumlansky et al. teaches a composite portion (12) is coupled to the grate portion (14) with an adhesive (para 0012, 0019).  It would have been considered obvious to one of ordinary skill in the art to further modify Bertini et al. (as modified above) to have the composite portion coupled to the grate portion with an adhesive as taught by Shumlansky et al. since such a modification provide additional attachment means.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertini et al. in view WO document ‘151 as applied to claim 1 above, and further in view of Dannhauser (US 4973191)
Bertini et al. (as modified above) discloses the invention substantially as claimed.  However, Bertini et al. (as modified above) is silent about the grate portion formed from cast iron.
Dannhauser teaches a hybrid manhole cover wherein a cover portion (5, rubber, equivalent to composite portion) is recessed in a base portion (15, cast iron, equivalent to grate portion). It would have been considered obvious to one of ordinary skill in the art to further modify Bertini et al. (as modified above) to have the grate portion formed .
Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.  Applicant argues that the combination of Bertini and Braun does not disclose, teach, or suggest a “manhole cover” with a “base comprising: a grate portion, the grate portion defining at least one opening extending therethrough; and a lip extending axially from the grate portion along an outer circumference thereof, the grate portion and the lip defining a recess therein,” as recited in amended claim 1.
The examiner disagrees. Bertini et al. discloses a manhole cover (see Figs. 13-15), comprising: a base (see Figs. 6, 9, and in particular Figs. 13-15) comprising a grate portion (254G of Fig. 13 and 570 or 565), the grate portion defining at least one opening extending therethrough; and a lip (the vertical portion of 250G depicted in Figure 13 above 254G and 570 or 565) extending axially from the grate portion along an outer circumference thereof, the grate portion (254G of Fig. 13 and 570 or 565),  and the lip defining a recess therein.
Applicant argues the vertical portion of member 250G cannot be considered as the lip of the manhole cover because it was disclosed as a manhole ring support.  It should be noted that there is no claimed structural limitation that precludes including member 250G as part of the manhole cover. (see “Standartpark” screen shot of “manhole cover” that includes the “manhole ring support”).
Applicant argues that claim 1 was amended to clarify that the grate portion and the lip are each portions of the base component rather than separate components.  
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
SS
1/25/2022